DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al. 20110309384.


    PNG
    media_image1.png
    338
    722
    media_image1.png
    Greyscale


Regarding claim 1, fig. 4 of ITO discloses an LED module comprising: 
a substrate 6; 
LED bare chips 5 mounted on the substrate; 
a light diffusion layer (par [0061] - combination of 2 (diffusive reflection resin layer) and 4 (encapsulating resin)) filling a space between the LED bare chips 5 on the substrate such that the light diffusion layer is in contact with a side surface of each of the LED bare chips 5 with the upper surface of each of the LED bare chips; and 
at least one color conversion sheet (par [0061] - a wavelength conversion layer 1 which contains phosphor material) formed on the light diffusion layer and including a phosphor, 
wherein the light diffusion layer (combination of 2 and 4) is configured to transmit the light emitted from the LED bare chips to a region in which the at least one color conversion sheet does not correspond to the LED bare chips (region in between 5 where 2 and 4 is in between 5 and see fig. 1 and par [0032] for explanation of fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829